Case 1:21-cv-04548-JGK Document 10 Filed 08/04/21 Page 1 of 1

USPS " USPSTRACKNGH i

95590 9402 5454 oob2 Ji2b 7b

 

 

First-Class Mail
Postage & Fees P;
USPS

Permit No. G-10

 

 

 

Jnited States
ostal Service

CACRL

 

* Sender: Please print your name, address, and ZIP+4® in this box®

IS Mott Stree, ile Gof
Nea York SY pool 3

 

 

F i

x Se _
oe ni ¥

NDEH: COMPLETE THIS SECTION

Complete items 1, 2, and 3.

Print your name and address on the reverse
so that we can return the card to you.

Attach this card to the back of the mailpiece,
or on the front if space permits.

Article Addressed to:

Porat Trp
CLO 0, Ve A WME tLMGES
(25 Fift- hw

New Yorle NY [O22

A a

9590 9402 5954 0062 9926 76

COMPLETE THIS SECTION ON DELIVERY

  

=

ei y SF RES Ai ay oO}

D. Is MZ address a from item 1? eA Yi
If YES, enter delivery address below: CN

   

 

 

 

 

 

 

Article Niimber (Transfer from service label)

1 ¢450 OOOO 6515 5107

 

OO Priority Mail E

3. Service Type

CJ Adult Signature C1 Registered M

1 Adult Signature Restricted Delivery DC Registered M

O Certified Mail® Delivery

0 Certified Mail Restricted Delivery 0 Return Recei|
Merchandise

O Collect on Delivery
CJ Collect on Delivery Restricted Delivery U Signature Co

 

———_—_——_—_—_———_——_—_——————
> Form 3811, July 2015 PSN 7530-02-000-9053

OJ Insured Mail 0 Signature Co
CI Insured Mail Restricted Delivery Restricted De

(over $500)
Domestic Retur

 
